FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 AMY HUGHES,                                     No. 14-15059
                     Plaintiff-Appellant,
                                                   D.C. No.
                     v.                         4:11-cv-00366-
                                                     FRZ
 ANDREW KISELA, Corporal, 0203;
 individually and in his official
 capacity,                                         OPINION
                  Defendant-Appellee.



    On Remand From The United States Supreme Court

                          Filed June 6, 2018

 Before: Ronald M. Gould and Marsha S. Berzon, Circuit
   Judges, and William K. Sessions III, * District Judge.




    *
      The Honorable William K. Sessions III, United States District
Judge for the District of Vermont, sitting by designation.
2                  HUGHES V. KISELA

                      OPINION

PER CURIAM:

   In view of the Supreme Court’s opinion dated April 2,
2018, we affirm the decision of the district court.

    AFFIRMED.